DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

This office action is in response to communications filed 2/4/2021. Claims 1, 7, 9-10, 12-14, 16 and 20 are amended. Claims 1-20 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejection. Though new grounds of rejection are presented, a response is still considered necessary to several of Applicant’s arguments since at least the Morgos and Inskip references of record will continue to be used to meet several claimed limitations. In response to Applicant’s arguments on page 6, line 19 – page 7, line 14 that “Inskip, however, does not teach the highlighted features of claim 1. Inskip instead is, at most, directed to trick play operations being performed based on network bandwidth, not bandwidth "based, at least in part, on a normal playback of the content asset on the one or more playback devices." For example, Inskip states that, "[a]t block 62, which may occur at some other place in the 40 flow, the example method may further involve determining a network bandwidth threshold. The network bandwidth threshold may be a real-time (i.e., current or substantially current) measure of the network bandwidth or some derivation of such a measure for instance." Inskip at col. 11, lines 40-47 (emphasis added). Inskip continues, "[a]t block 64,  the example method further involves responding to the request for fast-play of the video by (i) selecting from a plurality of versions of a trick-play track of the video a version that has the highest I-frame rate that, when played out at the requested fast-play speed, will have a bit-rate that does not exceed a network bandwidth threshold, and (ii) causing the selected version of the trick-play track to be streamed over a network from a server to a client for playout." Inskip at col. 12, lines 3-11 (emphasis added); see also column 13, lines 16-32 ("if the bit-rate of each frame-rate version were multiplied by the requested fast-play speed to produce an increased bit- rate per frame-rate version, which frame-rate version would have the highest increased bit-rate that is less than a network bandwidth threshold ...") (emphasis added).
But nowhere does Inskip disclose "adjusting… a frame rate of the content asset during the trick play operation such that the bandwidth associated with the one or more playback devices during the trick play operation satisfies a threshold bandwidth, wherein the threshold bandwidth is based, at least in part, on a normal playback of the content asset on the one or more playback devices" as recited in claim 1. Therefore, Inskip does not anticipate claim 1”, and at page 8, lines 1-7 that “But as explained above, Inskip does not teach all of the features of independent claims 1 and 9 (and 16), and Rodriguez is not cited as disclosing the missing features and does not, whether taken alone or in combination with Inskip, cure the deficiencies of Inskip discussed above. Accordingly, claims 7, 13, and 14 are patentable at least based on their dependencies from the independent claims. Applicant therefore respectfully requests reconsideration and withdrawal of the rejections as to these claims”, the Examiner respectfully disagrees. The Examiner notes that Morgos teaches a “threshold bandwidth based, at least in part, on a normal playback of the content asset on the one or more playback devices” at least at col 5, line 6 – col 6, line 25, col 6, line 44 – 
The controller 250 can collect information regarding the network resources (e.g., downstream bandwidth) from other network elements such as the CMTS 230.  One of ordinary skill in the art would know how to determine available network resources.  This disclosure is not limited to any particular method of determining network resources and can apply to any existing or later developed method for determining network resources.  Based on the information received, the controller 250 can allocate network resources dynamically and/or based on pre-defined rules to achieve a desired result.  For example, the controller 250 can allocate network resources to minimize the degradation of video quality to one or more playback devices.  For example, during periods of congestion, the controller 250 can allocate network resources such that those playback devices that are using a relatively constant bandwidth (e.g., those playback devices that are playing out videos and not using any trick play features or in a start-up state) continue to be allocated the bandwidth involved in playing the videos without substantial video quality degradation; those playback devices that are in a non-steady state (e.g., those playback devices in a trick play mode or start-up state) are then allocated the remaining bandwidth based on, for example, predefined rules to achieve a desired result. 
Therefore, the combination of Inskip and Morgos reasonably teaches the limitation as claimed.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inskip (of record) in view of Morgos (of record).

Regarding claims 1, 9 and 16, Inskip discloses a method comprising: 
receiving a content asset (see Inskip, at least at col 9, lines 10-17 and related text); 
receiving an indication of a trick play operation (see Inskip, at least at col 10, lines 8-15, col 11, lines 28, col 13, lines 1-4  and related text); and 
adjusting, based on determining a bandwidth associated with one or more playback devices (see Inskip, at least at col 5, lines 36-54, col 11, lines 40-47, col 14, lines 1-9 and related text), a frame rate of the content asset during the trick play operation such that the bandwidth associated with the one or more playback devices during the trick play operation complies with a bandwidth threshold (see Inskip, at least at col 12, lines 3-11, col 13, lines 16-32, col 14, line 64 - col 15, line 3 and related text).
Inskip does not specifically disclose wherein the threshold is bandwidth based, at least in part, on a normal playback of the content asset on the one or more playback devices.
In an analogous art relating to a system for delivering media, Morgos discloses a threshold bandwidth based, at least in part, on a normal playback of the content asset on the one or more  (see Morgos, at least at col 5, line 6 – col 6, line 25, col 6, line 44 – col 7, line17, col 7, lines 38-43, col 8, lines 4-17, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Inskip to include the limitations as taught by Morgos for the advantage of more robustly determining system resources for optimization.
Regarding claim 2, Inskip in view of Morgos discloses wherein the bandwidth associated with the one or more playback devices comprises a bandwidth between the one or more playback devices and a gateway device with which the playback devices are configured to communicate (and at least the server being the gateway device, see Inskip, at least at col 5, lines 22-64, col 11, lines 40-65 and related text).
Regarding claims 3 and 11, Inskip in view of Morgos discloses wherein the content asset comprises audio information, video information, index information, or a combination thereof (see Inskip, at least at col 3, lines 63-66 and related text).
Regarding claims 4 and 18, Inskip in view of Morgos discloses wherein the method further comprises sending, to the one or more playback devices, the content asset having the adjusted frame rate (see Inskip, at least at col 8, lines 45-56, col 12, lines 3-11 and lines 55-62, col 13, lines 39-44, col 14, line 55 – col 15, line 3 and related text).
Regarding claims 5 and 12, Inskip in view of Morgos discloses determining the threshold bandwidth based on determining a bandwidth associated with a storage medium associated with the one or more playback devices (at least the buffer of client device being the storage medium, see Inskip, at least at col 5, lines 22-64, col 11, lines 40-65 and related text).
Regarding claim 6, Inskip in view of Morgos discloses wherein the storage medium comprises a flash memory (see Inskip, at least at col 10, lines 25-40 and related text).

Regarding claims 10 and 17, Inskip in view of Morgos discloses determine the threshold bandwidth based on the received indication of the trick play operation and the bandwidth associated with the one or more playback devices configured to communicate with the device for playback of the content asset at a normal rate (see Inskip, at least at col 5, lines 22-64, col 11, lines 40-65 and related text).
Regarding claim 13, Inskip in view of Morgos discloses determining the threshold bandwidth based at least in part on a quantity of a plurality of active communication sessions (see Morgos, at least at col 5, lines 46 – col 6, line 25, col 6, line 44 – col 7, line 17, col 7, lines 38-43, col 8, lines 4-17, and related text).
Regarding claim 20, Inskip in view of Morgos discloses wherein the computing device is further configured to determine the threshold bandwidth based at least in part on a bandwidth usage of the one or more playback devices executing a non-trick play operation (see Morgos, at least at col 5, lines 46 – col 6, line 25, col e6, line 44 – col 7, line 17, col 7, lines 38-43, col 8, lines 4-17 and related text).


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Inskip (of record) in view of Morgos (of record), as applied to claims 1 and 9 above, and further in view of Rodriguez (of record).


In an analogous art relating to a system for delivering media, Rodrguez discloses determining a bandwidth threshold based at least in part on a quantity of one or more playback devices configured to receive content from a gateway device (see Rodriguez, at least at [0043], [0047], [0051], [0060]-[0061], [0068]-[0069], [0070]-[0071], [0073]-[0074] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Inskip in view of Morgos to include the limitations as taught by Rodriguez for the advantage of more robustly determining system resources for optimization.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524.  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.